DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claims states “on the same side of supply device” in line 26. The supply device has antecedent basis and should reflect such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the associated starting position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An associated starting position is not previously claimed in claim 1 or 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sytema (US 2016018065) further in view of Escobar (US 2005/0055988).

Regarding claim 1, Sytema teaches a cyclic packaging system (Fig. 4A item 61) for packaging products in folded boxes, each folded box being formed from a folded box blank and being intended for receiving a product group that is formed by a single product or a plurality of products grouped in a predetermined configuration, the cyclic packaging system comprising: 
- a supply device (Fig. 4A item 69A) for supplying the product groups in a main flow direction of the packaging system, 
- a store for providing a plurality of folded box blanks (Fig. 4A item 75, [0144] teaches the different types of stores including a stack of blanks),
- a packing device (Fig. 4A items 80, 81, 82, 83, 86) for packaging the product groups in associated folded boxes, the packing device being arranged on a side of the supply device facing the store, 
- a blank transfer device (Fig. 4A item 76) for arranging at least one folded box blank taken from the store in an associated starting position of the packing device, 
- a product transfer device for transferring at least one product group from the supply device to the packing device (Fig. 4A item 69B), 
- a discharge device for discharging the product groups packaged in folded boxes out of the cyclic packaging system (Fig. 4A item 84), and 
(Examiner notes this is functional language. The prior art is capable of completing the claimed functional language as the product transfer device is a conveyer that completes the claimed function of pushing), and that the packing device is designed and intended to fold the substantially flat and non-erected folded box blank around the product group to form an erected and open box (Fig. 4A-4H show this function).
Sytema is silent regarding an additional packing device for packing product groups in folded boxes, the additional packing device being arranged on a side of the supply device facing away from the packing device, and the product transfer device is configured to also load the additional packing device with product groups, 
wherein the additional packing device is designed and intended to fold the substantially flat and non-erected folded box blank around the product group to form an erected and open box,
wherein an additional store for providing folded box blanks for the additional packing device is arranged on the same side of supply device as the store for providing folded box blanks for the one packaging device, and in that the blank transfer device is designed to also load the additional packing device with folded box blanks.
 	However, Escobar teaches a packaging system layout (Fig. 4) in which two packaging devices (Fig. 4 items 211 212) receive products from a single supply source or supply device (Fig. 4 item 201) and arranged in a way such that the additional packing device being arranged on a side of the supply device (Fig. 4 item 201). The additional packing device being arranged on a side of the supply device facing away from the packing device (Fig. 4 item 212 can be considered the location of the additional packing device), and the product transfer device is configured to also load the additional packing device with product groups (The product transfer device including the conveying means 108 and 109 which supplies the packing devices with the products). The advantage of the layout of Escobar is to allow for a flexible system to specialize package types, preferences and special text ([0002-0007]) – in other words, applying a known technique to a known device (method, or product) ready for improvement to yield a 
	This combination would also result in the additional store for providing box blanks being arranged on the same side of the supply device as the store because both stores are arranged on the negative x direction of the supply as per Fig. 4 or Escobar. Further the blank transfer device can be considered the entirety of the structures used to load the blanks to the packaging devices, which results in the blank transfer device, which includes the duplicated blank transfer device, to be loading the additional packing device. Examiner also notes the use of intended use language. The limitation that the blank transfer device is designed to perform a certain action is only limiting so far as it was intended to complete a certain function. 

Regarding claim 3, Sytema in view of Escobar teaches a cyclic packaging system for packaging products in folded boxes, each folded box being formed from a folded box blank and being intended for receiving a product group that is formed by a single product or a plurality of products grouped in a predetermined configuration, the cyclic packaging system comprising two packaging units, each of which comprises 
a supply device (Fig. 4A item 69A) for supplying the product groups in a main flow direction of the packaging system, 
- a store for providing a plurality of folded box blanks (Fig. 4A item 75, [0144] teaches the different types of stores including a stack of blanks),
- a packing device (Fig. 4A items 80, 81, 82, 83, 86) for packaging the product groups in associated folded boxes, the packing device being arranged on a side of the supply device facing the store, 
 (Fig. 4A item 76) for arranging at least one folded box blank taken from the store in an associated starting position of the packing device, 
- a product transfer device for transferring at least one product group from the supply device to the packing device (Fig. 4A item 69B), 
- a discharge device for discharging the product groups packaged in folded boxes out of the cyclic packaging system (Fig. 4A item 84), 
wherein the packing devices of the two packaging units are arranged on opposite sides of the cyclic packaging system (Escobar Fig. 1 shows the  packaging units arranged on opposite sides, left and right, of the system),
wherein the stores of the two packaging units are arranged on a same side of the cyclic packaging system and are arranged one behind the other when viewed in a main flow direction of the cyclic packaging system. (With the systems of Sytema being the packaging means 211 and 212 of the system layout of Escobar, the stores are in the claimed layout when considering the main flow direction as indicated in the annotated figure below. This direction can be considered the main flow direction as it follows the output of the packaged products.)

    PNG
    media_image1.png
    367
    812
    media_image1.png
    Greyscale

Regarding claim 4 which depends on claim 1, Sytema in view of Escobar teaches the cyclic packaging system according to claim 1, wherein the associated starting position of the packing device and a starting position of the additional packing device are arranged with the starting position of one of the (See above annotated figure and explanation of the direction and layout)

Regarding claim 5 which depends on claim 1, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 1, wherein the additional packing device is associated with an additional discharge device separate from the discharge device (In view of Sytema in view of Escobar each packing device has its own discharge device).

Regarding claim 6 which depends on claim 4, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 4, wherein the packing device or the additional packing device has an intermediate position (The intermediate position being any of the positions shown in Fig. 4B-4G of Sytema).

Regarding claim 8 which depends on claim 1, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 1, wherein each of the packing device and the additional packing device is associated with a plurality of stores, a plurality of blank transfer devices, and a plurality of product transfer devices.

Regarding claim 9 which depends on claim 1, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 1, wherein the supply device comprises a waiting position upstream of a transfer position in the main flow direction, in which waiting position a second product group supplied, together with a first product group, towards the transfer position can be positioned while the first product group is being transferred out of the transfer position to the packing device by the product transfer device. (Examiner notes this claim is a functional limitation which the structure of the prior art is capable of completing. This limitation requires that a second product group can be supplied in a waiting position. There also being a transfer position downstream the waiting position in the main flow direction. Because the system is a system of conveyor belts, the prior art teaches a system capable of adding the second product group in these claimed positions. The second product group can be simply added to the first product group at any point prior to delivery to the product transfer device)

Regarding claim 10 which depends on claim 4, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 4, wherein the additional packing device is associated with an additional discharge device separate from the discharge device. (In view of Sytema in view of Escobar each packing device has its own discharge device).

Regarding claim 11 which depends on claim 10, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 10, wherein the packing device and the additional packing device each have an intermediate position. The intermediate position being any of the positions shown in Fig. 4B-4G of Sytema).

Regarding claim 12 which depends on claim 4, Sytema further teaches the cyclic packaging system according to claim 4, wherein the product transfer device is configured to push the product group onto a substantially flat folded box blank (Sytema Fig. 4A the folded box blank is flat).

Regarding claim 13 which depends on claim 4, 
Sytema in view of Escobar teaches the claimed invention except for wherein each of the packing device and the additional packing device is associated with a plurality of stores, a plurality of blank transfer devices, and a plurality of product transfer devices.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the stores, blank transfer devices and product transfer devices, since it has been held Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Regarding claim 14 which depends on claim 4, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 4, wherein the supply device comprises a waiting position upstream of a transfer position in the main flow direction, in which waiting position a second product group supplied, together with a first product group, towards the transfer position can be positioned while the first product group is being transferred out of the transfer position to the packing device by the product transfer device. (See discussion of claim 9)


Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant argues the additional packing devices in the layout of Escobar are not arranged on the same side of the supply device facing away from the packing device and that in Fig. 1 of Escobar the packing devices are arranged on opposite sides with respect to the supply device. Examiner notes annotated figure below.

    PNG
    media_image2.png
    787
    747
    media_image2.png
    Greyscale
 
	Applicant argues Monti does not discloses two separate stores. Applicant’s arguments with respect to Monti have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection of claim 1 considers the use of Sytema as the packaging means of Escobar. The system of Sytema includes a separate store of blanks for each packing device, thus there is an additional packing device is the specified location.
Applicant argues that the stores of the packaging units are not arranged on the same side of the cyclic packaging system. Examiner notes the use of “sides” of the system or supply device have a broad range of reasonable interpretation. For example note annotated Fig. 1 above. The packaging means and thus the stores associated with each packaging machine are arranged on the same side of the supply means, namely the bottom side. The packaging means are also arranged on the same side of the system, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731